Hill, J.
(After stating the foregoing facts.) The single question raised by the demurrer is whether or not a county of this State is liable for interest upon county warrants. It does not appear from the petition that the County of Worth had contracted to pay interest upon these warrants, either upon the face of the warrants or elsewhere, in compliance with the provision of the constitution. The provision of the constitution, quoted above, inlíibits a county from creating a debt except in the manner therein pointed out. The term “new debt” as used in the constitution embraces interest as well as principal. Conley v. Maher, 93 Ga. 781 (20 S. E. 647), Park v. Candler, 114 Ga. 466 (40 S. E. 523). It seems therefore that this is a debt for which the county is not liable unless made so by law. The Civil Code, § 384, provides: “ A county is not liable to suit for any cause of action unless made so by statute.” And even if there were a statute authorizing it, it is not recoverable if.the debt is one inhibited by the constitution. First National Bank of Rome v. Owens, 147 Ga. 599 (95 S. E. 2). The court therefore did not err in sustaining the demurrer to the petition and in dismissing the plaintiff’s case.

Judgment affirmed.


All Lhe Justices concur.